Case 3:20-cv-01150-ZNQ-DEA Document 46 Filed 06/29/21 Page 1 of 2 PageID: 1527




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY


 JACKSON TRAILS, LLC, et al.,
                                                       Civ. No. 3:20-cv-01150
                               Plaintiffs,

        v.
                                                        JOINT STIPULATION REGARDING
 TOWNSHIP OF JACKSON, et al.,                           DISCOVERY DEADLINE

                               Defendants.



        Plaintiffs, Jackson Trails, LLC, et al, and the Defendants, the Township of Jackson, et al.,

 by their respective counsel hereby stipulate to the following:


        1. All responses to initial written discovery shall be submitted no later than August 2, 2021.


        2. All written discovery disputes shall be submitted no later than September 7, 2021.


        3. All fact discovery is to be completed by a date to be established by the Court following

 a Case Management Conference.




 Dated: June 28, 2021




 STORZER & ASSOCIATES, P.C.                            MANDELBAUM SALSBURG

 By: /s/ Sieglinde K. Rath_____                        By: /s/ Brent R. Pohlman_____
 Sieglinde K. Rath (048131991)                         Brent R. Pohlman (046612005)
 Roman P. Storzer, admitted pro hac vice               3 Becker Farm Rd. Ste. 105
 9433 Common Brook Rd.                                 Roseland, New Jersey 81726

                                                  2
Case 3:20-cv-01150-ZNQ-DEA Document 46 Filed 06/29/21 Page 2 of 2 PageID: 1528




 Suite 208                                             pohlman@lawfirm.ms
 Owings Mills, Maryland 21117                          Tel: 973-736-4600
 rath@storzerlaw.com                                   Attorney for Defendants
 storzer@storzerlaw.com
 Tel: 202-857-9766
 Attorneys for Plaintiff

 WILENTZ, GOLDMAN & SPITZER, P.A.

 By: /s/ Donna M. Jennings______
 Donna M. Jennings (017281995)
 90 Woodbridge Center Drive
 Post Office Box 10
 Woodbridge, New Jersey 07095
 Attorneys for Plaintiff



 It is so Ordered this 29th day of June, 2021.


-The Court will conduct a telephone status
conference on September 16, 2021 at 3:30         _______________________________
PM.                                              DOUGLAS E. ARPERT
Counsel for Plaintiff is directed to initiate    United States Magistrate Judge
the call to (609) 989-2144.




                                                   2
